Citation Nr: 0908757	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  03-16 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, variously claimed as a psychogenic pain disorder 
and a nervous condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 10, 1977 to 
March 8, 1977.

ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2008).    

On February 21, 2008, the Board issued a decision in this 
case, denying the claim for service connection for an 
acquired psychiatric disorder, variously claimed as a 
psychogenic pain disorder and a nervous condition.  The 
decision was based on the evidence of record in the claims 
folder.  It has been brought to the attention of the Board 
that prior to adjudication of this claim, some of the 
documents concerning this appeal were misfiled, and were not 
properly associated with the Veteran's claims folder.  The 
misfiled evidence includes a letter received at the RO in 
March 2006, requested a personal hearing at the RO; VA 
medical records dated in 1981, 1997, and October 2006.  
Inasmuch as these documents were not considered in the 
Board's decision, and because the Veteran is entitled to a 
personal hearing at the RO, the February 21, 2008 Board 
decision addressing the issue entitlement to service 
connection for an acquired psychiatric disorder, variously 
claimed as a psychogenic pain disorder and a nervous 
condition is vacated.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  A review of the 
record shows the Veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claims by correspondence dated in 
January 2004 and July 2006.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Additional notice as to these matters was provided in 
correspondence issued in July 2006.

In a letter received at the RO in March 2006, the Veteran 
requested a personal hearing before a member of the Board at 
the RO.  It is a basic principle of veterans' law that the 
Board shall decide an appeal only after affording the 
claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 
(West 2002).  Pursuant to 38 C.F.R. § 20.700 (2008), a 
hearing on appeal before the Board will be granted if a 
claimant expresses a desire to appear in person.  Therefore, 
additional action is required in this case to provide the 
Veteran a personal hearing.

Accordingly, this case is REMANDED for the following:

1.  The RO should review the record, 
including the misfiled VA medical records 
dated in 1981, 1997, and October 2006 and 
issue a supplemental statement of the 
case and allow the veteran and his 
representative the opportunity to respond 
thereto.

2.  The Veteran should be scheduled for a 
travel board hearing as soon as it may be 
feasible.  He should be properly notified 
of the particulars regarding the 
scheduled hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the 


United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

